DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Clams 1-22 have been cancelled. Claims 23-42 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11344189 in view of Dai (US 20130264465 A1). Instant claim 1 recites an addition limitation describing an addition phase for non-pixel data. Dai discloses an additional fourth phase for non-pixel data in  [0044] As shown in FIG. 5, a readout phase may be divided into three periods--a vertical blanking period, a header information period, and an image data readout period. [0043] Between a complete series of readout phases, representing a complete image, is a reset phase (not shown). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “a sensor configuration register to store changes in resultant operating frequency” without reciting an initial operating frequency or any steps that would change the operating frequency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 25-26, 28, 30-36, 38-39, 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dai (US 20130264465 A1) in view of Kotani (US 20130176409 A1).

Regarding claim 23, Dai teaches an endoscopic system for use in a light deficient environment comprising: 
an endoscope comprising an image sensor, wherein the image sensor ([0016] FIGS. 11A-11D are diagrams of various endoscopes including an image sensor, in accordance with an embodiment of the disclosure.) comprises a plurality of bidirectional data pads ([0019] FIG. 1 is a planar view of an image sensor 100 having eight bonding pads (i.e., 110, 120, 130, 140, 150, 160, 170, and 180).); 
a control circuit in electronic communication with the image sensor (Fig. 3 pixel control circuitry 365); 
wherein electronic communication through each of the bidirectional data pads is performed in a frame period (For example, the length of a pulse or time between pulses may indicate red color, green color, blue color, row information, frame information, global shutter function, and reset function, etc. [0051]), wherein the frame period is defined in four phases ([0044] As shown in FIG. 5, a readout phase may be divided into three periods--a vertical blanking period, a header information period, and an image data readout period. Between a complete series of readout phases, representing a complete image, is a reset phase (not shown). [0043]) comprising:
a first phase where non-pixel data is issued from the image sensor through the bidirectional data pads; a second phase during which internal timing signals (The header information period may be used by the image sensor and/or host controller to transfer information about the next portion of the image sensor about to be read out. [0044]), 
a third phase where non-pixel data is issued from the image sensor through the bidirectional data pads (Between a complete series of readout phases, representing a complete image, is a reset phase (not shown). [0043]); and 
a fourth phase during which image sensor configuration data and commands are received by the image sensor through the bidirectional data pads (During the image data readout period analog image data is transferred from the image sensor to the host controller. [0044]).
Dai does not teach the following limitations, however, in analogous art, Kotani teaches synchronization data, and readout of pixel data is output from the image sensor through the bidirectional data pads ([0068] The CDR circuit 79 detects the phase of the imaging signal SDT serially transmitted from the imaging chip 42, generates an extraction clock signal RCLK in synchronization with the frequency of this imaging signal SDT, and samples the imaging signal SDT with this extraction clock signal RCLK, thereby generating data obtained by retiming the imaging signal SDT with the extraction clock signal RCLK (retiming data: imaging signal RSDT).)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Kotani and apply them to Dai. One would be motivated as such as the number of signal lines can be reduced (that is, the diameter of the insertion part of the endoscope can be reduced), and the transmission speed can be increased (that is, the image quality of the shot image can be increased).

Regarding claim 25, Dai in view of Kotani teaches the endoscopic system of claim 23, Kotani teaches wherein the control circuit comprises a clock data recovery (CDR) system that latches the incoming data from the first phase, the second phase, and the third phase of the frame period of the image sensor, thereby eliminating the need for dedicated clock data pads ([0068] The CDR circuit 79 detects the phase of the imaging signal SDT serially transmitted from the imaging chip 42, generates an extraction clock signal RCLK in synchronization with the frequency of this imaging signal SDT, and samples the imaging signal SDT with this extraction clock signal RCLK, thereby generating data obtained by retiming the imaging signal SDT with the extraction clock signal RCLK (retiming data: imaging signal RSDT).). The same motivation used to combine Dai in view of Kotani in claim 23 is applicable.

Regarding claim 26, Dai in view of Kotani teaches the endoscopic system of claim 25, Kotani teaches wherein the clock data recovery (CDR) system comprises a phase locked loop to lock the incoming data frequency and to latch the incoming data ([0073] The S/P converter 81 performs serial-parallel conversion corresponding to inverse conversion to the parallel-serial conversion shown in FIG. 6 on the imaging signal RSDT inputted from the CDR circuit 79 according to the clock signal SCLK generated by the PLL circuit 80,). The same motivation used to combine Dai in view of Kotani in claim 23 is applicable.

Regarding claim 28, Dai in view of Kotani teaches the endoscopic system of claim 23, Dai teaches wherein the non-pixel data issued from the image sensor comprises signal transitions as service lines within frame data (The header information period may be used by the image sensor and/or host controller to transfer information about the next portion of the image sensor about to be read out. [0044]).

Regarding claim 30, Dai in view of Kotani teaches the endoscopic system of claim 23, Kotani teaches wherein a camera unit clock is used to synchronize incoming sensor data ([0058] In FIG. 5, the peripheral circuit 45 in the imaging chip 42 is configured of a PLL (Phase-Locked Loop) circuit 70 generating an internal clock signal,). The same motivation used to combine Dai in view of Kotani in claim 23 is applicable.

Regarding claim 31, Dai in view of Kotani teaches the endoscopic system of claim 23, Kotani teaches wherein a data recovery circuit is used to lock on incoming sensor data to keep it synchronized ([0068] The CDR circuit 79 detects the phase of the imaging signal SDT serially transmitted from the imaging chip 42, generates an extraction clock signal RCLK in synchronization with the frequency of this imaging signal SDT). The same motivation used to combine Dai in view of Kotani in claim 23 is applicable.

Regarding claim 32, Dai in view of Kotani teaches the endoscopic system of claim 23, Dai teaches at least one transition within each of a plurality of pixel data values created within a pixel array of the image sensor (The vertical blanking period typically represents the time between sequential readouts by the image sensor and may be used by the image sensor to acquire and/or readout the next portion of the pixel array [0044].).

Regarding claim 33, Dai in view of Kotani teaches the endoscopic system of claim 32, Dai teaches one or more transitions during a series of the plurality of pixel data values created by the pixel array  (The vertical blanking period typically represents the time between sequential readouts by the image sensor and may be used by the image sensor to acquire and/or readout the next portion of the pixel array [0044].).

Regarding claim 34, Dai in view of Kotani teaches the endoscopic system of claim 23, Kotani teaches wherein pixel data in at least one pixel data value is replaced with clock signal data for synchronization (The external control device sequentially receives word data for each word obtained by sequentially encoding, for each pixel, pixel data sequentially outputted from the imaging device as the imaging signal, the word data having word synchronous data for word synchronization inserted therein at predetermined intervals [0019]. Fig. 13). The same motivation used to combine Dai in view of Kotani in claim 23 is applicable.

Regarding claim 35, Dai in view of Kotani teaches the endoscopic system of claim 23, Kotani teaches wherein pixel data in at least one pixel data value is replaced with clock signal data within at least one phase of one frame period (The external control device sequentially receives word data for each word obtained by sequentially encoding, for each pixel, pixel data sequentially outputted from the imaging device as the imaging signal, the word data having word synchronous data for word synchronization inserted therein at predetermined intervals [0019]. Fig. 13). The same motivation used to combine Dai in view of Kotani in claim 23 is applicable.

Regarding claim 36, Dai in view of Kotani teaches the endoscopic system of claim 23, Kotani teaches wherein pixel data in at least one pixel data value is replaced with clock signal data within the first phase just prior to the second phase where pixel data is readout and output from the image sensor to the control circuit ([0086] The synchronous data insertion processing part 100 lets the word data of ten bits (one word) sequentially inputted as the imaging signal from the 8B10B encoder 73 pass through the P/S conversion processing part 102 at a later stage as shown in (A) of FIG. 10, and inserts the word synchronous data for each word between pieces of word data indicating pixel data at a predetermined timing,). The same motivation used to combine Dai in view of Kotani in claim 23 is applicable.

Regarding claim 38, Dai in view of Kotani teaches the endoscopic system of claim 23, Kotani teaches a phase lock loop built with blocks of the image sensor and blocks of the camera unit; wherein the system further comprises data lines and configuration lines electrically connecting image sensor phase lock loop blocks and camera unit phase lock loop blocks together; and wherein a camera unit clock and a data recovery circuit are used to lock on to incoming sensor data (reproducing a clock signal and a data signal from the imaging signal SDT, a PLL circuit 80 multiplying the frequency generated by the CDR circuit [0065]). The same motivation used to combine Dai in view of Kotani in claim 23 is applicable.

Regarding claim 39, Dai in view of Kotani teaches the endoscopic system of claim 23, Dai teaches wherein the bidirectional data pads are configured to reverse direction and receive commands from external system components during the fourth phase of the frame period while in receive mode (data pad 320 is a bidirectional terminal that receives digital control signals, transmits digital control signals, and transmits analog image data signals [0034].).

Regarding claim 41, Dai in view of Kotani teaches the endoscopic system of claim 23, Kotani teaches a sensor configuration register to store changes in resultant operating frequency ([0059] The PLL circuit 70 is a phase synchronizing circuit including a phase comparator, a loop filter, a voltage control oscillator, and a frequency divider, generating an internal clock signal ICLK in synchronization with a stable reference clock signal BCLK inputted from the processor device 11 and having a frequency (obtained by multiplication) with a predetermined proportional relation with the frequency of the reference clock signal BCLK.). The same motivation used to combine Dai in view of Kotani in claim 23 is applicable.

Regarding claim 42, Dai in view of Kotani teaches the endoscopic system of claim 23, Kotani teaches a local oscillator as a phase lock loop reference clock ([0059] The PLL circuit 70 is a phase synchronizing circuit including a phase comparator, a loop filter, a voltage control oscillator, and a frequency divider). The same motivation used to combine Dai in view of Kotani in claim 23 is applicable.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dai in view of Kotani further in view of Yamaguchi (US 20100039156 A1).
Regarding claim 40, Dai in view of Kotani teaches the endoscopic system of claim 23. Dai in view of Kotani does not teach the following limitations, however, in an analogous art, Yamaguchi teaches a phase lock loop based on one or more of a charge pump and a digital to analog convertor for driving a voltage controlled oscillator ([0062] Here, if a PLL (Phase Locked Loop) type clock and data recovery circuit using a charge pump and a VCO (Voltage Controlled Oscillator)).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Yamaguchi an apply them to Dai in view of Kotani. One would be motivated as such because the clockless transmission system has high noise tolerance

Allowable Subject Matter
Claims 24, 27, 29, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486